Per, Curiam,
We see no such error in this case as to justify us in reversing the judgment. The controversy has been going on for many years and it is quite time it was settled. The defendant does not deny that he has the moneys and securities in his hands belonging to the Third Reformed Dutch Church which are the subject of this controversy. His anxiety appears to be that the money shall not go to the wrong body. We think he need have no fear upon that head. The plaintiff is the Third Reformed Dutch Church, and if, as he alleges, it is not the true one, the court below has ample power to control the fund. The payment of the judgment by the defendant will discharge him from further liability, and that is all he need concern himself about.
Judgment affirmed.